DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-3, 5-13, 15-22, and 24-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites comparing the physiological data against a model and assessing an effectiveness of a CPR procedure on the patient.
 	The limitation of comparing the physiological data against a model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computer system” language, “comparing” in the context of this claim encompasses the user mentally comparing the waveforms that are observed. Similarly, the limitation of assessing effectiveness of a CPR procedure on the patient, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a computer system” language, “assessing” in the context of this claim encompasses the user manually calculating some metric of effectiveness. If a claim limitation, under its 
 	Under the analysis of Step 2B the additional elements do not contribute to an inventive concept or form a particular machine.  In particular, the claim only recites two additional elements – using a sensor to perform the pre-solutional step of collecting data. The sensors being recited at a high-level of generality such that it does not integrate the abstract idea into a practical application. Specifically, Messerges and Huiku which have been previously cited disclose physiological sensors that collect cardiovascular data, i.e. a blood pressure monitor and a PPG. As well as, using a computer system to perform the comparing, determining and estimating steps. The computer system is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The dependent claims do not add significantly more because claims 3, 5-13, 15-18 recite more details about the abstract comparing, determining and estimating. Similarly, claims 19-22 recite different sensors to be used in the pre-solutional data gathering step and all the sensors are generically recited physiological sensors. Claims 24-34 recite another abstract idea of generating a model. Additionally, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of sensors and using a processor to perform both the comparing, determining and 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 35 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the physiological data is compared to the model constructed using the formula. Are they discrete values or waveforms? It is also unclear how the CRI is related to an effectiveness of CPR.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Is the waveform data also the cardiovascular data recited in claim 2 or is this different physiological data.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Is the waveform data also the cardiovascular data recited in claim 2 or is this different physiological data. It is unclear how the waveform data is compared to the references data. is the waveform data compared collectively to the reference data or to each reference waveform individually?
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how an electrooculogram, a transcutaneous glucometer or an electrolyte sensor provide cardiovascular data.
Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Are the physiological data of claims 20-22 also the cardiovascular data or separate physiological data?
Claim 25-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the model is generated by the formula of claim 2 and the physiological state determination steps of claims 25-33. Is the physiological data of claim 2 compared to various models of the physiological states like in 

Response to Arguments
Applicant's arguments filed 2/3/21 have been fully considered but they are not persuasive. 
Regarding Applicant's argument against the 112 rejection of claims 1-3, 5-13, 15-22, and 24-35, under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments.


Allowable Subject Matter
Claims 1-3, 5-13, 15-22, and 24-35 would be allowable if the 35 USC 112 rejections are overcome.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The closest prior art of Messerges determines a similar fluid model but does not disclose the specific index equation or the effectiveness of CPR based on that index. The prior art of Nadler et al. (IDS 4/11/17) teaches the index but does not count as prior art as it was published after the effective filing date.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL A CATINA/Examiner, Art Unit 3791                                


/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793